Exhibit 10.17.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made and entered into on the 17th
day of May, 2004, to be effective as of the 1st day of June, 2004, by and
between OLD DOMINION FREIGHT LINE, INC. (the “Company”), a corporation organized
and existing under the laws of the State of Virginia and having its principal
office at Thomasville, North Carolina, and Earl E. Congdon (the “Executive”), an
individual residing at Fort Lauderdale, Florida.

 

R E C I T A L S:

 

The Company is engaged in the business of transporting general commodities such
as consumer goods and textiles in less-than-truckload shipments. The Executive
is experienced in, and knowledgeable concerning, all aspects of the business of
the Company. The Executive has heretofore been employed by the Company as its
Chairman of the Board and Chief Executive Officer. The Company desires to
continue to employ the Executive as Chairman of the Board and Chief Executive
Officer of the Company, and the Executive desires to continue to be employed by
the Company in that capacity. Furthermore, the Company desires to provide for
the Executive certain severance benefits in addition to those provided by the
employee benefit plans of the Company. The Company and the Executive desire to
reduce to writing the terms of their understanding and to provide for the
Executive’s continued employment by the Company pursuant to the terms of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation the Company agrees herein to pay the Executive, and of
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive agree as follows:

 

ARTICLE 1. DEFINITIONS. Wherever used in this Agreement, including the Recitals
and this ARTICLE 1, the following terms shall have the meanings set forth below
(unless otherwise indicated by the context):

 

1.1. “Annual Compensation” means the Executive’s Base Salary, bonuses, fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) for services performed for the Company to the
extent the amounts are includible in the Executive’s gross income.

 

1.2. “Base Amount” means the Executive’s average Annual Compensation for his
taxable years within the Base Period. The Base Amount shall at all times be
determined in accordance with Section 280G of the Code and the Regulations
issued thereunder.



--------------------------------------------------------------------------------

1.3. “Base Period” means the period consisting of the most recent five (5)
taxable years of the Executive ending before the date of the Change of Control
of the Company.

 

1.4. “Base Salary” means the annual base salary payable to the Executive as the
same may be adjusted as provided in Section 5.1. The initial Base Salary shall
be $429,780.00.

 

1.5. “Board” means the Board of Directors of the Company.

 

1.6. “Business” means any business engaged in, any service provided by, or any
product produced by the Company, including, but not limited to, the business of
transporting general commodities such as consumer goods and textiles in
less-than-truckload shipments.

 

1.7. “Cause Exception” means the right of the Company, as described in Section
4.3, to discharge the Executive at any time For Cause.

 

1.8. “Change of Control” means and will be deemed to have occurred on the
earliest of the following dates which occurs after June 1, 2004:

 

(a) the date any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934) together with its affiliates,
excluding employee benefit plans of the Company, is or becomes (or publicly
discloses that such person or group is or has become), directly or indirectly,
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of securities of the Company representing
twenty percent (20%) or more of the combined voting power of the Company’s then
outstanding voting securities provided, however, that the event described in
this subparagraph (a) shall not be deemed to be a Change of Control by virtue of
the beneficial ownership, or the acquisition of beneficial ownership, of voting
securities by (i) any employee benefit plan sponsored or maintained by the
Company or by a person controlled by the Company; (ii) any underwriter (as such
term is defined in Section 2(a)(11) of the Securities Act of 1933) that
beneficially owns voting securities temporarily in connection with an offering
of such securities; (iii) the Executive; or (iv) any member of the immediate
family of the Executive until such time as the Executive provides notice to the
Company that the Executive believes the beneficial ownership by such family
member creates a substantial threat to corporate policy and effectiveness, which
notice shall set forth a reasonable basis for such belief. For the purpose of
clause (iii) above, “family” means any lineal descendent, including adoptive
relationships, of Earl E. Congdon or John R. Congdon, any spouse of the
foregoing and any trust established by or for the benefit of any of the
foregoing; or

 

(b) the date when, as a result of a tender offer or exchange offer for the
purchase of securities of the Company (other than such an offer by the Company
for its own securities), or as a result of a proxy contest, merger, share
exchange, consolidation or sale of assets, or as a result of any combination of
the foregoing, individuals who at the beginning of any two (2) year period
during the Term constitute the Board, plus new

 

2



--------------------------------------------------------------------------------

directors whose election or nomination for election by the Company’s
shareholders is approved by a vote of at least two-thirds (2/3) of the directors
still in office who were directors at the beginning of such two-year period
(“Continuing Directors”), cease for any reason during such two-year period to
constitute at least two-thirds (2/3) of the members the Board; or

 

(c) the date the shareholders of the Company approve a merger, share exchange or
consolidation of the Company with any other corporation or entity regardless of
which entity is the survivor, other than a merger, share exchange or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
or acquiring entity) at least sixty percent (60%) of the combined voting power
of the voting securities of the Company or such surviving or acquiring entity
outstanding immediately after such merger or consolidation; or

 

(d) the date the shareholders of the Company approve a plan of complete
liquidation or winding-up of the Company; or

 

(e) the date the shareholders of the Company approve an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets; or

 

(f) the date of a filing of a petition in bankruptcy of the Company, whether
voluntary or involuntary; or

 

(g) the date of any event which the Board determines constitutes a substantial
threat to corporate policy and effectiveness.

 

1.9. “Code” means the Internal Revenue Code of 1986, as amended, and rules and
regulations issued thereunder.

 

1.10. “Company” means Old Dominion Freight Line, Inc., a Virginia corporation
with its principal offices at Thomasville, North Carolina.

 

1.11. “Confidential Information” means all information concerning the business
of the Company and its affiliates that is confidential, proprietary or otherwise
not generally available to the public. By way of example, Confidential
Information includes, without limitation, all trade secrets, processes,
specifications, data, files, computer programs and related codes, improvements,
inventions, techniques, business plans, marketing plans, strategies, forecasts,
methods, manner of operations, information relating to past, present and
prospective customers and clients, pricing and cost information, other financial
information, employee lists, personnel policies, contracts, digital intellectual
property, information with respect to internal affairs, and all information
covered by the Trade Secrets Protection Act, N.C. Gen. Stat., Chapter 661
§§152-162. The parties expressly agree that Confidential Information does not
exist in written form only. Notwithstanding the foregoing, “Confidential
Information” does not include information that (i) is or becomes generally
available to the public other than as a result of a disclosure by the Executive
in violation of this Agreement, or (ii) is received by the Executive from
another party that did not receive such information directly or indirectly from
the Company or any of its affiliates under an obligation of confidentiality.

 

3



--------------------------------------------------------------------------------

1.12. “Customers” means and includes any and all Persons who are customers,
patrons or clients of the Company with respect to the Business and with whom the
Executive either had personal contact or had knowledge that such Persons were
customers, patrons or clients of the Company with respect to the Business.

 

1.13. “For Cause” means one or more of the following: (i) habitual intoxication
by the Executive which the Board determines in good faith adversely affects the
Executive’s ability to perform his duties under this Agreement; (ii) conviction
of the Executive of theft, fraud or embezzlement from the Company; (iii)
conviction of the Executive of a felony which, as determined in good faith by
the Board, constitutes a crime involving moral turpitude and results in material
harm to the Company; (iv) any material act or omission by the Executive
involving gross malfeasance or gross negligence in the performance of his duties
and responsibilities to the Company to the detriment of the Company, all as
determined by the Board in good faith; or (v) any diversion by the Executive for
his personal gain of any clearly viable and significant business opportunity
from the Company (other than with the prior written consent of the Board). For
Cause shall not include the Executive’s Total Disability.

 

1.14. “Notice Exception” means the right, as described in Section 4.2, of either
party to this Agreement to terminate the Agreement upon giving the required
written notice.

 

1.15. “Person” means any individual, partnership, joint venture, corporation,
company, firm, group or other entity.

 

1.16. “Term” means the term of the Executive’s employment under this Agreement
as provided in Section 4.1.

 

1.17. “Termination Date” means the date the Term expires pursuant to the
provisions of ARTICLE 4.

 

1.18. “Termination Year” means the calendar year in which the Term expires.

 

1.19. “Time Period” means the Term and the twenty-four-month period next
following the expiration of the Term.

 

1.20. “Trade Area” means the United States of America.

 

1.21. “Total Disability” means the permanent and total inability, by reason of
physical or mental infirmity, or both, of the Executive to perform his regular
and customary duties with the Company in a satisfactory manner. The
determination of the existence or nonexistence of Total Disability shall be made
by the Board, pursuant to a medical examination by a medical doctor licensed to
practice medicine in the State of North Carolina selected or approved by the
Board.

 

4



--------------------------------------------------------------------------------

ARTICLE 2. EMPLOYMENT OF EXECUTIVE. Subject to the terms and conditions set
forth in this Agreement, the Company hereby employs the Executive and the
Executive hereby accepts such employment for the period stated in ARTICLE 4 of
this Agreement.

 

ARTICLE 3. POSITION, RESPONSIBILITIES AND DUTIES.

 

3.1. Position and Responsibilities. During the Term (as defined in Sections 1.16
and 4.1), the Executive shall serve as Chairman of the Board and Chief Executive
Officer of the Company on the conditions herein provided. The Executive shall
perform such duties as are customarily performed by one holding the position of
Chairman of the Board and Chief Executive Officer and shall additionally render
such other services and duties as may be reasonably assigned to him from time to
time by the Board, consistent with his position.

 

3.2. Duties. In addition to having the responsibilities described in Section
3.1, during the Term, the Executive shall also serve, if elected, as an officer
and director of any subsidiary or affiliate of the Company. During the Term and
except for illness, vacation periods in accordance with past practices, and
leaves of absence in accordance with past practices, the Executive shall devote
such of his business time, attention, skill, energies and efforts as are
necessary and appropriate to enable him to faithfully perform his duties
hereunder and to attend to the business and affairs of the Company and any
subsidiary or affiliate of the Company. The Executive shall not during the Term
be employed in any other business activity, whether or not such activity is
pursued for gain, profit or other pecuniary advantage; provided, however, that
(i) with the approval of the Board, the Executive may serve, or continue to
serve, on the boards of directors of, and hold any other offices or positions
in, companies or organizations, which, in the Board’s judgment, will not present
any conflict of interest with the Company or any of its subsidiaries or
affiliates or divisions, or materially affect the performance of the Executive’s
duties pursuant to this Agreement and (ii) the Executive shall not be prevented
from investing his personal assets in any business, where the form or manner of
such investment will not require substantial services on the part of the
Executive in the operation of the business in which such investment is made. It
is expressly understood and agreed that nothing in this Agreement or, in
particular, this Section 3.2 shall in any way limit, restrict or prohibit the
Executive’s service to or involvement with the management and operation of Old
Dominion Truck Leasing, Inc.

 

ARTICLE 4. TERM.

 

4.1. Term of Employment. The Term shall commence as of June 1, 2004, and shall
continue until the earliest to occur of the following: (i) the date of death of
the Executive; (ii) the specified date of termination under the Notice Exception
(as defined in Section 4.2); (iii) the date of termination under the Cause
Exception (as defined in Section 4.3); or (iv) the date of termination as a
result of the Executive’s Total Disability.

 

5



--------------------------------------------------------------------------------

4.2. Termination by Giving Notice. Except as otherwise provided herein, if
either party hereto desires to terminate the Executive’s employment, such party
shall give not less than three hundred sixty-five (365) days written notice of
such desire to the other party specifying the date of termination (the “Notice
Exception”). Notwithstanding the foregoing, in the event the Executive desires
to terminate his employment within twelve (12) months of a Change of Control,
the Executive is not required to provide the Company with three hundred
sixty-five (365) days notice of his desire to do so, but instead may do so by
giving notice to the Company as provided in Section 4.5. In no event shall the
Company invoke the Notice Exception during any period of Total Disability of the
Executive.

 

4.3. Termination for Cause; Automatic Termination. The Company shall at all
times have the right to discharge the Executive For Cause (the “Cause
Exception”). If the Company desires to discharge the Executive under the Cause
Exception, it shall give notice to the Executive as provided in Section 4.5. If
the Company is terminating the Executive for a reason described in Section
1.13(iv) or (v), the Executive shall have thirty (30) days after notice has been
given to him to cure the reason given in the notice. If the reason for the
Company’s exercise of its right to terminate the Executive is timely cured by
the Executive to the satisfaction of the Board, the Company’s notice shall
become null and void. Nothing contained herein or in this Section 4.3 shall
limit the ability of the Executive to enforce his rights under this Agreement to
the extent that there is a disagreement as to the basis for the applicability of
the Cause Exception or cure under the Cause Exception.

 

4.4. Total Disability. The Company may terminate the Executive’s employment as a
result of the Executive’s Total Disability. If the Company desires to terminate
the Executive as a result of his Total Disability, it shall give notice to the
Executive as provided in Section 4.5.

 

4.5. Notice of Termination. Any termination by the Company under the Cause
Exception or as a result of the Executive’s Total Disability or by the Executive
by exercise of the Notice Exception within twelve (12) months of a Change of
Control, shall be communicated by Notice of Termination to the other party
hereto. For purposes of Sections 4.2, 4.3 and 4.4, a “Notice of Termination”
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the termination date
is other than the date of receipt of such notice, specifies the effective date
of termination. The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to the reason
given for the termination of the Executive’s employment shall not waive any
right of the Executive or the Company hereunder or preclude the Executive or the
Company from asserting such fact or circumstance in enforcing the Executive’s or
the Company’s rights hereunder.

 

6



--------------------------------------------------------------------------------

4.6. Rights of Executive Upon Termination of Employment.

 

(a) Following the date the Term expires on account of one of the terminating
events described in subparagraphs (ii) (termination under Notice Exception), or
(iv) (termination as a result of Total Disability) of Section 4.1, the rights of
the Executive shall be as provided in ARTICLES 5 (compensation), 6
(reimbursements), 8 (other employee benefits), 9 (termination compensation), 10
(covenants), 11 (attorneys’ fees), 13 (indemnification) and 21 (corporate
merger).

 

(b) Following the date the Term expires on account of the Executive’s death as
provided in subparagraph (i) of Section 4.1, the rights of the Executive’s
personal representative shall be as provided in ARTICLES 5 (compensation), 6
(reimbursements), 8 (other employee benefits), 11 (attorneys’ fees), 13
(indemnification) and 21 (corporate merger).

 

(c) Following the date the Executive is terminated For Cause as provided in
subparagraph (iii) of Section 4.1, the rights of the Executive shall be as
provided in ARTICLES 5 (compensation), 6 (reimbursements), 8 (other employee
benefits), 10 (covenants), 13 (indemnification) and 21 (corporate merger). In no
event shall the Executive be entitled to the benefits provided in ARTICLES 9 and
11 in the event his employment is terminated by the Company For Cause.

 

ARTICLE 5. COMPENSATION. For all services rendered by the Executive during the
Term, including without limitation, services as an executive, officer, director
(except fees and reimbursements to which all members of the Board, or a
subsidiary or affiliate of the Company, are generally entitled) or member of any
committee of the Company or of any subsidiary, affiliate, or division thereof,
the Company shall pay the Executive as compensation the following:

 

5.1. Base Salary. The Executive shall be paid for his services during the Term
the Base Salary, payable in appropriate installments to conform with regular
payroll dates for salaried personnel of the Company. The Executive’s Base Salary
shall be reviewed annually in accordance with the standard payroll practices and
procedures of the Company applicable to its executive officers.

 

5.2. Discretionary Bonus. In addition to the Base Salary provided for in Section
5.1, the Executive shall be entitled to such bonus or bonuses, if any, as may be
awarded to the Executive from time to time by the Board. Any such bonus shall be
payable in the manner specified by the Board at the time any such bonus is
awarded.

 

5.3. Incentive Bonus. In addition to the Base Salary provided for in Section
5.1, the Executive shall be entitled to participate in the Company’s executive
profit-sharing bonus program (referred to sometimes as the “XPS” program) and
receive such bonuses as may be awarded to the Executive from time to time under
such program. Any such bonuses shall be payable in the manner specified in such
program.

 

7



--------------------------------------------------------------------------------

5.4. Special Bonus. In addition to the Base Salary provided for in Section 5.1,
the Company shall pay to the Executive an annual special bonus equal to the
amount necessary to pay any federal income tax, state income tax, Social
Security tax, unemployment tax or other tax imposed upon the Executive as a
result of the receipt of the Airplane Use Benefit (as defined in ARTICLE 6) and
the special bonus provided for in this Section 5.4. For purposes of determining
the amount of the special bonus, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation for
individuals in the calendar year in which the special bonus is paid. In
addition, the Executive shall be deemed to pay state income taxes at a rate
determined in accordance with the following formula:

 

(1 - Highest marginal rate of federal income taxation for individuals)) X
(Highest marginal rate of North Carolina income taxes for individuals in the
calendar year in which the special bonus is paid).

 

The amount of the special bonus shall be determined by the Company’s outside,
independent accountants. The determination of the accounting firm shall be final
and binding on the Company and the Executive. The special bonus shall be paid to
the Executive in a single lump sum payment on or prior to December 31 of each
calendar year during the Term.

 

5.5. Other Plans. In addition to the Base Salary and bonuses provided for in
Sections 5.1, 5.2, 5.3 and 5.4, the Executive shall be entitled to participate
in any other bonus or incentive plans of the Company (whether now in existence
or hereinafter established) in which other senior executives of the Company are
entitled to participate.

 

ARTICLE 6. REIMBURSEMENT OF EXPENSES AND SECRETARIAL ASSISTANCE. The Company
recognizes that the Executive will incur, from time to time, expenses for the
benefit of the Company and in furtherance of the Company’s business, including,
but not limited to, expenses for entertainment, travel and other business
expenses consistent with the Company’s past practices. During the Term, the
Executive will be reimbursed for his reasonable expenses incurred for the
benefit of the Company in accordance with the general policy of the Company as
adopted from time to time by the Board. To receive such reimbursement, the
Executive must present to the Company an itemized accounting, in such detail as
the Company may reasonably request, of such expenditures. In the event of the
termination of the Executive’s employment for any reason, the Company shall
reimburse the Executive (or in the event of death, his personal representative)
for expenses incurred by the Executive on behalf of the Company prior to the
Termination Date to the extent such expenses have not been previously reimbursed
by the Company. The Company further agrees to furnish the Executive during the
Term with an office and such secretarial assistance as shall be suitable to the
character of the Executive’s position with the Company and adequate for the
performance of his duties hereunder. The Company further agrees that the
Executive may use during the Term the Company’s airplane or airplanes for
personal use in accordance with the Company’s past practices with respect to the
Executive (the “Airplane Use Benefit”). The Company further agrees to pay on
behalf of the Executive during the Term the membership dues and initiation fees
for the Executive’s membership in a private club or clubs in accordance with the
Company’s past practices with respect to the Executive. The Company further
agrees to provide the Executive during the Term with an automobile for his use.

 

8



--------------------------------------------------------------------------------

ARTICLE 7. VACATION AND SICK LEAVE. The Executive shall be entitled to vacation
and sick leave during the Term, commensurate with his position and in accordance
with the Company’s past practices with respect to the Executive. The Executive
shall continue to receive the compensation provided for in ARTICLE 5 during the
time of his vacation and sick leave.

 

ARTICLE 8. OTHER EMPLOYEE BENEFITS. The Executive shall be entitled to
participate in any and all retirement, medical, dental, vision, disability, life
insurance, long-term disability insurance, nonqualified deferred compensation
and tax-qualified retirement plans or any other plans or benefits offered by the
Company to its senior executives generally, if and to the extent the Executive
is eligible to participate in accordance with the terms and provisions of any
such plan or benefit program. Nothing in this ARTICLE 8 is intended, or shall be
construed, to require the Company to institute any particular plan, program or
benefit. Benefits payable pursuant to this Agreement shall be in addition to
benefits payable to the Executive under all other employee benefit plans or
programs of the Company.

 

ARTICLE 9. TERMINATION COMPENSATION. If the Executive’s employment is terminated
by the Company by exercise of the Notice Exception or by the Executive by
exercise of the Notice Exception, and such exercise, whether initiated by the
Company or the Executive, occurs within twelve (12) months of a Change of
Control, the Executive shall be entitled to receive in a lump sum (i) any
compensation due but not yet paid through the Termination Date, plus (ii) an
amount equal to one dollar less than three (3) times his Base Amount. If the
Executive’s employment is terminated by the Company or the Executive by exercise
of the Notice Exception, and such termination, whether initiated by the Company
or the Executive, does not occur within twelve (12) months of a Change of
Control, or the Executive’s employment is terminated due to the Executive’s
death or Total Disability or by the Company For Cause, the Executive shall only
be entitled to receive in a lump sum any compensation due but not yet paid
through the Termination Date. Any amounts payable to the Executive pursuant to
this ARTICLE 9 shall be paid within thirty (30) days of the Termination Date. In
the event the Executive dies prior to receiving any or all of the amounts to
which he is due pursuant to this ARTICLE 9, then such amounts shall be payable
to his surviving spouse. If the Executive dies without a surviving spouse, no
additional amounts shall be payable pursuant to this ARTICLE 9 following his
death.

 

ARTICLE 10. POST-TERMINATION OBLIGATIONS. All payments and benefits to the
Executive under this Agreement shall be subject to the Executive’s compliance
with the following provisions during the Term and, except as otherwise provided
in this ARTICLE 10, following the termination of the Executive’s employment:

 

10.1. Assistance in Litigation. The Executive shall, upon reasonable notice,
furnish such information and assistance to the Company as may reasonably be
required by the Company in connection with any litigation in which it is, or may
become, a party, and which arises out of facts and circumstances known to the
Executive. The Company shall promptly reimburse the Executive for his
out-of-pocket expenses incurred in connection with the fulfillment of his
obligations under this Section 10.1.

 

9



--------------------------------------------------------------------------------

10.2. Confidential Information. The Executive acknowledges that all Confidential
Information has a commercial value in the Company’s Business and is the sole
property of the Company. The Executive agrees that he shall not disclose or
reveal, directly or indirectly, to any unauthorized person any Confidential
Information, and the Executive confirms that such information constitutes the
exclusive property of the Company; provided, however, that the foregoing shall
not prohibit the Executive from disclosing such information to third parties or
governmental agencies in furtherance of the interests of the Company or as may
be required by law.

 

10.3. Noncompetition and Non-Solicitation. The Executive acknowledges and agrees
that during the course of his employment with the Company, he has acquired
valuable information as to the nature and character of the Business and
requirements of the Customers, which information is unique and proprietary to
the Company. The Executive covenants and agrees that during the Time Period he
will not, directly or indirectly, on behalf of himself or on behalf of any
Person: (i) call upon any of the Customers for the purpose of providing services
or solicit, divert or take away or attempt to solicit, divert or take away any
of the Customers; (ii) induce or attempt to induce any Customer to patronize any
Person that is engaged in a business similar to the Business; (iii) engage in
any business within the Trade Area which is similar to the Business; and (iv)
induce or attempt to induce any employee of the Company to leave the employ of
the Company. In addition, during the Time Period and within the Trade Area, the
Executive shall not be (a) the owner of an equity or ownership interest in any
Person, (b) an officer, director or employee of any Person or (c) a consultant
to any Person which conducts the Business.

 

10.4. Failure to Comply. In the event that the Executive shall fail to comply
with any provision of this ARTICLE 10, the Company shall have and may exercise
any and all other rights and remedies available to the Company at law or
otherwise, including but not limited to obtaining an injunction from a court of
competent jurisdiction enjoining and restraining the Executive from committing
such violation, and the Executive hereby consents to the issuance of such
injunction.

 

10.5. Reasonableness of Restrictions. The Executive and the Company have each
carefully read the provisions of this ARTICLE 10 and, having done so, agree that
the restrictions set forth in this ARTICLE (including, but not limited to, the
Time Period restriction and the Trade Area restriction set forth in this ARTICLE
10) are fair and reasonable and are reasonably required for the protection of
the Company’s interests. Notwithstanding the foregoing, in the event any part of
the covenants set forth in this ARTICLE 10 shall be held to be invalid or
unenforceable, the remaining parts thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included therein. In the event that any provision of this ARTICLE 10 relating to
Time Period and/or Trade Area shall be declared by a court of competent
jurisdiction to exceed the maximum time period and/or geographical areas of

 

10



--------------------------------------------------------------------------------

restriction such court deems reasonable and enforceable, said time period and/or
geographical areas of restriction shall be deemed to become and thereafter be
the maximum time period and/or geographical areas of restriction that such court
deems reasonable and enforceable.

 

10.6. Accounting for Profits. The Executive covenants and agrees that, if any of
the covenants or agreements under this ARTICLE 10 are violated by the Executive,
the Company shall be entitled to an accounting and repayment of all profits,
compensation, commissions, remuneration or benefits that the Executive, directly
or indirectly, has realized and/or may realize as a result of, growing out of,
or in connection with, any such violation; such remedy shall be in addition to
and not in limitation of any injunctive relief or other rights or remedies that
the Company is or may be entitled at law, in equity or under this Agreement.

 

ARTICLE 11. ATTORNEYS’ FEES. In the event that the Executive incurs any
attorneys’ fees in protecting or enforcing his rights under this Agreement or
under any employee benefit plans or programs sponsored by the Company in which
the Executive is a participant, the Company shall reimburse the Executive for
such reasonable attorneys’ fees and for any other reasonable expenses related
thereto. Such reimbursement shall be made within thirty (30) days following
final resolution of the dispute or occurrence giving rise to such fees and
expenses. In no event shall the Executive be entitled to receive the benefits
provided for in this ARTICLE 11 in the event his employment is terminated by the
Company For Cause.

 

ARTICLE 12. DECISIONS BY COMPANY. Any powers granted to the Board hereunder may
be exercised by the Compensation Committee of the Board. Such Committee shall
have general responsibility for the administration and interpretation of this
Agreement.

 

ARTICLE 13. INDEMNIFICATION. The Company shall indemnify the Executive during
his employment and thereafter to the fullest extent permitted by applicable law
in respect of any judgments, fines, settlements, losses, costs or expenses
(including reasonable attorneys’ fees) of any nature related to or arising out
of, or in connection with, his activities as an agent, employee, officer or
director of the Company or in any other capacity on behalf of or at the request
of the Company; provided, that in no event shall such indemnity of the Executive
at any time during the period of his employment by the Company be less than the
maximum indemnity provided by the Company at any time during such period to any
other officer or director under and indemnification insurance policy or the
bylaws or charter of the Company or by agreement.

 

ARTICLE 14. SOURCE OF PAYMENTS; NO TRUST. The obligations of the Company to make
payments hereunder shall constitute a liability of the Company to the Executive.
Such payments shall be from the general funds of the Company, and the Company
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
neither the Executive nor his designated beneficiary shall have any interest in
any particular asset of the Company by reason of its obligations hereunder.
Nothing contained in this Agreement shall create or be construed as creating a
trust of any kind or any other fiduciary relationship between the Company and
the

 

11



--------------------------------------------------------------------------------

Executive or any other person. To the extent that any person acquires a right to
receive payments from the Company hereunder, such right shall be no greater than
the right of an unsecured creditor of the Company.

 

ARTICLE 15. SEVERABILITY. All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any
competent court, this Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein.

 

ARTICLE 16. ASSIGNMENT PROHIBITED. This Agreement is personal to each of the
parties hereto, and neither party may assign nor delegate any of his or its
rights or obligations hereunder without first obtaining the written consent of
the other party; provided, however, that nothing in this ARTICLE 16 shall
preclude the executors, administrators, or other legal representatives of the
Executive or his estate from assigning any rights under this Agreement to the
person or persons entitled thereto.

 

ARTICLE 17. NO ATTACHMENT. Except as otherwise provided in this Agreement or
required by applicable law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation or to execution, attachment, levy,
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect.

 

ARTICLE 18. HEADINGS. The headings of articles, paragraphs and sections herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

 

ARTICLE 19. GOVERNING LAW. The parties intend that this Agreement and the
performance hereunder and all suits and special proceedings hereunder shall be
governed by and construed in accordance with and under and pursuant to the laws
of the State of North Carolina without regard to conflicts of law principles
thereof and that in any action, special proceeding or other proceeding that may
be brought arising out of, in connection with, or by reason of this Agreement,
the laws of the State of North Carolina shall be applicable and shall govern to
the exclusion of the law of any other forum. Any action, special proceeding or
other proceeding with respect to this Agreement shall be brought exclusively in
the federal or state courts of the State of North Carolina, and by execution and
delivery of this Agreement, the Executive and the Company irrevocably consent to
the exclusive jurisdiction of those courts and the Executive hereby submits to
personal jurisdiction in the State of North Carolina. The Executive and the
Company irrevocably waive any objection, including any objection based on lack
of jurisdiction, improper venue or forum non conveniens, which either may now or
hereafter have to the bringing of any action or proceeding in such jurisdiction
in respect to this Agreement or any transaction related hereto. The Executive
and the Company acknowledge and agree that any service of legal process by mail
in the manner provided for notices under this Agreement constitutes proper legal
service of process under applicable law in any action or proceeding under or in
respect to this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE 20. BINDING EFFECT. This Agreement shall be binding upon, and inure to
the benefit of, the Executive and his heirs, executors, administrators and legal
representatives and the Company and its permitted successors and assigns.

 

ARTICLE 21. MERGER OR CONSOLIDATION. The Company will not consolidate or merge
into or with another corporation, or transfer all or substantially all of its
assets to another corporation (the “Successor Corporation”) unless the Successor
Corporation shall assume this Agreement, and upon such assumption, the Executive
and the Successor Corporation shall become obligated to perform the terms and
conditions of this Agreement.

 

ARTICLE 22. COUNTERPARTS. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

ARTICLE 23. ENTIRE AGREEMENT. This Agreement expresses the whole and entire
agreement between the parties with reference to the employment of the Executive
and, as of the effective date hereof, supersedes and replaces any prior
employment agreement, understanding or arrangement (whether written or oral)
between the Company and the Executive. Each of the parties hereto has relied on
his or its own judgment in entering into this Agreement.

 

ARTICLE 24. NOTICES. All notices, requests and other communications to any party
under this Agreement shall be in writing (including telefacsimile transmission
or similar writing) and shall be given to such party at its address or
telefacsimile number set forth below or such other address or telefacsimile
number as such party may hereafter specify for the purpose by notice to the
other party:

 

(a)

  

If to the Executive:

    

Earl E. Congdon

    

c/o Old Dominion Freight Line, Inc.

    

500 Old Dominion Way

    

Thomasville, North Carolina 27360

    

Fax Number: (336) 822-5289

    

With a copy to:

    

Earl E. Congdon

    

20 Harborage Isle

    

Fort Lauderdale, Florida 33316

    

Fax Number:                     

(b)

  

If to the Company:

    

Old Dominion Freight Line, Inc.

    

Attention: General Counsel

    

500 Old Dominion Way

    

Thomasville, North Carolina 27360

    

Fax Number: (336) 822-5289

 

13



--------------------------------------------------------------------------------

Each such notice, request or other communication shall be effective (i) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this ARTICLE 24. Delivery of
any notice, request, demand or other communication by telefacsimile shall be
effective when received if received during normal business hours on a business
day. If received after normal business hours, the notice, request, demand or
other communication will be effective at 10:00 a.m. on the next business day.

 

ARTICLE 25. MODIFICATION OF AGREEMENT. No waiver or modification of this
Agreement or of any covenant, condition, or limitation herein contained shall be
valid unless in writing and duly executed by the party to be charged therewith.
No evidence of any waiver or modification shall be offered or received in
evidence at any proceeding, arbitration, or litigation between the parties
hereto arising out of or affecting this Agreement, or the rights or obligations
of the parties hereunder, unless such waiver or modification is in writing, duly
executed as aforesaid. The parties further agree that the provisions of this
ARTICLE 25 may not be waived except as herein set forth.

 

ARTICLE 26. TAXES. To the extent required by applicable law, the Company shall
deduct and withhold all necessary Social Security taxes and all necessary
federal and state withholding taxes and any other similar sums required by law
to be withheld from any payments made pursuant to the terms of this Agreement.

 

ARTICLE 27. MITIGATION. The Executive shall not be required to mitigate the
amount of the payment provided for in ARTICLE 9 by seeking other employment or
otherwise, and, any payment or benefit to be provided to the Executive pursuant
to this Agreement shall not be reduced by any compensation or other amount
earned or collected by the Executive at any time before or after the termination
of the Executive’s employment.

 

ARTICLE 28. RECITALS. The Recitals to this Agreement are incorporated herein and
shall constitute an integral part of this Agreement.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

    EXECUTIVE    

/s/ Earl E. Congdon            (SEAL)

--------------------------------------------------------------------------------

WITNESS:

 

Earl E. Congdon

/s/ Alice Gibson

--------------------------------------------------------------------------------

            OLD DOMINION FREIGHT LINE, INC.    

By:

 

/s/ David S. Congdon

--------------------------------------------------------------------------------

Attest:

     

President

/s/ Joel B. McCarty, Jr.

--------------------------------------------------------------------------------

       

Secretary

            COMPENSATION COMMITTEE OF     THE BOARD OF DIRECTORS OF     OLD
DOMINION FREIGHT LINE, INC.    

By:

 

/s/ Franz F. Holscher

--------------------------------------------------------------------------------

       

Chairman

 

15